DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Clarity of Record
In the previous Office Action mailed 6/16/2021, 103 rejections were made over a “Wallace” reference (US 4,118,282). Said reference was improperly identified as “US 4,759,300”. Said patent number corresponds a “Hansen” reference. In the interest of clarity, said rejections were made over Wallace (US 4,118,282). Said rejections were NOT made over Hansen (US 4,759,300).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 2/16/2018. It is noted, however, that applicant has not filed a certified copy of the 18157114.2 application as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments filed 8/29/2021 stated the belief that Examiner’s citation of reference US 4,759,300 as “Wallace” in the 103 rejections set forth in the previous Office Action is erroneous. Thus, Applicant’s arguments make the presumption that Examiner’s rejections are made over Hansen (US 4,759,300) 
Broadly speaking, Applicant’s belief that said citation in the 103 rejections was erroneous is correct. However, the nature of said error is different than is presumed by Applicant’s response. Examiner intended to cite the Wallace reference (US 4,118,282), which had been cited in the IDS filed by Applicant on 8/7/2020. 
A review of Examiner’s 103 rejections set forth in the previous Office Action would reveal to the reader that said rejections are, in fact, not made over the Hansen reference, as the description of the cited reference (i.e. the Wallace reference) clearly does not match the disclosure of Hansen. For 
It is clear that Applicant was aware of the Wallace reference (US 4,118,282), as said reference was cited and identified as being to “Wallace” in the IDS filed 8/7/2020. Therefore, after recognizing that citation of the Hansen patent number was in error, Applicant should have recognized that Examiner’s rejections were made over Wallace (US 4,118,282). Such would be easily confirmed by reviewing Examiner’s rejections and recognizing that the description attributed to Wallace therein matches the disclosure of the Wallace reference. For example, the reference numerals therein are clearly congruent to those in the Wallace reference.
In view of the above, Examiner respectfully submits that, despite the erroneous citation including an incorrect patent number, Applicant had a fair opportunity to react to the true thrust of Examiner’s 103 rejections.

As discussed above, Examiner’s 103 rejections as set forth in the previous Office Action are made over Wallace (US 4,118,282). Said 103 rejections have no reliance upon Hansen (US 4,759,300).  Applicant’s arguments with respect to 103 rejections over Hansen are moot, as the Office’s rejections do not rely upon the Hansen reference.

However, the forgoing is largely irrelevant, as the amendments to the claims introduce limitations which distinguish over the Wallace reference (US 4,118,282). See section titled “allowable subject matter” below for details.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-17 directed to an invention non-elected without traverse.  Accordingly, claims 11-17 have been cancelled.


Claim Interpretation
Claim 1 recites “collecting, and conveying to a separation chamber, a gaseous flow containing reaction products of the pyrolysis reaction; separating one from another gaseous, liquid and solid phases of the reaction products and storing, said reaction products separated one from another,” in lines 6-9. 
It is understood that said limitations DO NOT require that the reaction products be separated within the separation chamber, as there is nothing in the limitation which necessitates such. Consequently, this limitation could be met by a prior art process which separates solid phases of reaction products from the reaction products prior to the conveying of the gaseous flow to the reaction chamber.
Claim 1 recites wherein “heating to the reaction temperature and carrying out the pyrolysis process comprises irradiating the material with laser radiation only,” in lines 11-13. 
It is understood that the word “only” in this limitation modifies “irradiating the material with laser radiation” and DOES NOT modify “heating to the reaction temperature” and/or “carrying out the pyrolysis process”. Thus, it is understood that this limitation requires that, during heating and pyrolysis, the material is only exposed to radiation in the form of laser radiation. In other words, this limitation excludes irradiation of the material with other forms of radiation (e.g. non-laser IR radiation, non-laser microwave radiation, non-laser UV radiation, etc.) during the heating and pyrolysis. However, this limitation does allow for other, non-radiation based forms of heating, e.g. heating by conduction, convention, and/or friction.  
Claim 10 recites “collecting, and conveying to a separation chamber, a gaseous flow containing reaction products of the pyrolysis reaction; separating one from another gaseous, liquid and solid phases of the reaction products and storing, said reaction products separated one from another,” in lines 6-9. 
It is understood that said limitations DO NOT require that the reaction products be separated within the separation chamber, as there is nothing in the limitation which necessitates such. Consequently, this limitation could be met by a prior art process which separates solid phases of reaction products from the reaction products prior to the conveying of the gaseous flow to the reaction chamber.
Claim 10 recites wherein “heating to the reaction temperature and carrying out the pyrolysis process comprises irradiating the material with laser radiation only,” in lines 11-13. 
It is understood that the word “only” in this limitation modifies “irradiating the material with laser radiation” and DOES NOT modify “heating to the reaction temperature” and/or “carrying out the pyrolysis 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a method of pyrolysis.
The closest prior art of record is Wallace (US 4,118,282) as described in the 103 rejections set forth in the Non-Final Rejection mailed 6/16/2021. Note: In citing Wallace, said 103 rejections included the incorrect patent number, said patent number corresponding to a Hansen reference cited by Applicant in the IDS filed 8/7/2020. For the purposes of this indication of allowable subject matter, it must be understood that said rejections are, in fact, made over Wallace (US 4,118,282) and NOT Hansen (US 4,759,300).
Wallace fails to teach or suggest a pyrolysis process wherein heating to the reaction temperature and carrying out the pyrolysis process comprises irradiating the material with laser radiation only, as is required by claim 1. Specifically, Wallace teaches heating to the reaction temperature and carrying out pyrolysis by irradiating the material with laser radiation from laser 14 and microwave generator 16. There is no teaching, suggestion, or motivation in the prior art which would lead one of ordinary skill in the art to modify Wallace by removing the microwave generator 16 such that, in the pyrolysis process, heating to the reaction temperature and carrying out the pyrolysis process comprises irradiating the material with laser radiation only.

Independent claim 10 is drawn to a method of pyrolysis.
The closest prior art of record is Wallace (US 4,118,282) as described in the 103 rejections set forth in the Non-Final Rejection mailed 6/16/2021. Note: In citing Wallace, said 103 rejections included the incorrect patent number, said patent number corresponding to a Hansen reference cited by Applicant in the IDS filed 8/7/2020. For the purposes of this indication of allowable subject matter, it must be understood that said rejections are, in fact, made over Wallace (US 4,118,282) and NOT Hansen (US 4,759,300).
Wallace fails to teach or suggest a pyrolysis process wherein heating to the reaction temperature and carrying out the pyrolysis process comprises irradiating the material with laser radiation only, as is required by claim 10. Specifically, Wallace teaches heating to the reaction temperature and carrying out pyrolysis by irradiating the material with laser radiation from laser 14 and microwave generator 16. There is no teaching, suggestion, or motivation in the prior art which would lead one of ordinary skill in the art to modify Wallace by removing the microwave generator 16 such that, in the pyrolysis process, heating to the reaction temperature and carrying out the pyrolysis process comprises irradiating the material with laser radiation only.
In view of the above, claim 10 is novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yant (US 3,652,447) teaches a pyrolysis process which makes use of laser radiation in a manner similar to that of the claims.

Cates et al. (US 5,204,517) teach a process of pyrolysing (ablating) raw material using laser radiation from a laser 10, the method comprising collecting via a vacuum system 61 a gaseous flow of reaction products (abstract, Figure 1).
Cates et al. fail to teach or suggest conveying the gaseous flow reaction products to a separation chamber and separating from one another gaseous, liquid, and solid products. There is no teaching, suggestion, or motivation in the prior art which cures this deficiency of Cates et al.
Hamm et al. (US 5,281,798) teach a process for pyrolysing (ablating) raw material, similar to that of Cates et al. (abstract).
Like Cates et al., Hamm et al. fail to teach or suggest conveying the gaseous flow reaction products to a separation chamber and separating from on another gaseous, liquid, and solid products. There is no teaching, suggestion, or motivation in the prior art which cures this deficiency of Hamm et al.
Kolb et al. (US 5,613,509) teach a process for pyrolysing (ablating) raw material, similar to that of Cates et al. (abstract, Column 1 Lines 1-25). However, Kolb et al. uses a flash lamp rather than a laser (abstract), and teaches away from the use of a laser (Column 2 Line 45-Column 3 Line 5). 
Zhao et al.  (US 2017/0203384) teach a process of pyrolysing (ablating) raw material using laser radiation from a laser 201/301/401 (abstract, Figure 1). 
Zhao et al. fail to teach or suggest conveying the gaseous flow reaction products to a separation chamber and separating from one another gaseous, liquid, and solid products. There is no teaching, suggestion, or motivation in the prior art which cures this deficiency of Zhao et al.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772